LEHAN, Judge.
An ex-wife appeals from the trial court’s dismissal of her motion for modification of the final judgment, requesting an extension of time for support payments from the ex-husband. We reverse.
The final judgment of dissolution incorporated a stipulation of the parties which concerned “support, attorneys’ fees and costs and settlement of rights to property.” The stipulation contained a provision that the husband would pay to the wife “periodic support” of $300 a month for thirty-six months or until the wife’s remarriage or the death of either party. It does not appear from the stipulation that this provision was in exchange for property. A support provision is subject to modification. This provision did not provide otherwise. The fact that a final judgment includes a property settlement does not preclude modification of its support provision. See Witter v. Witter, 443 So.2d 417 (Fla. 2d DCA 1984); Woodworth v. Woodworth, 385 So.2d 1024 (Fla. 4th DCA 1980).
We do not agree with the husband’s contention that the wife’s motion was untimely. The motion was filed within the thirty-six month period provided in the final judgment for the support payments. See Pujals v. Pujals, 414 So.2d 228 (Fla. 3d DCA 1982).
The order dismissing the motion is vacated and the cause is Remanded for consideration by the trial court of the motion for modification on its merits.
SCHOONOVER, A.C.J., and FRANK, J., concur.